Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/27/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priedeman et al. (US 8,123,999).
Claims 1-2: Priedeman et al. discloses a three-dimensional object created by fused deposition modeling (col. 3, lines 50-51; fig. 4a) of a modeling material that is ABS (col. 4, lines 12-19), and has no porosity (col. 5, lines 33-35).
Claims 3-4: With respect to the leak tightness range and tensile strength range required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the leak tightness and tensile strength would be expected to fall within the claimed ranges. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Claim 5: Priedeman et al. discloses the material being ABS (col. 4, lines 12-19).
Claims 16-19: Priedeman et al. discloses a three-dimensional object created by fused deposition modeling (col. 3, lines 50-51; fig. 4a) of a modeling material that is ABS (col. 4, lines 12-19), and having  no porosity (col. 5, lines 33-35). With respect to the leak tightness range and tensile strength range required by the claims, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the leak tightness and tensile strength would be expected to fall within the claimed ranges. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Priedeman et al. (US 8,123,999).
Claims 9-11: The disclosed product and the instantly claimed product appear to be essentially the same, comprised of the same components, e.g., ABS, and are used in the same manner. In the event any differences can be shown for the product of the product-by-process claims 9-11 as opposed to the product taught by Priedeman et al., such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results. See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). Also, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Priedeman et al. (US 8,123,999), as applied to claim 5 above, in view of Rodgers et al. (US 2015/0251353).
Claims 6-7: Priedeman et al. is silent as to the composition including PAEK or PEEK. However, Rodgers et al. discloses a three-dimensional object created by fused deposition modeling (¶ 88) of a modeling material that includes about 80% PAEK or PEEK (¶ 152), which overlaps the claimed endpoint. As taught by Rodgers et al., including semi-crystalline ketones such as PAEK or PEEK in the modeling material interact with the secondary material to control the rate or kinetics at which crystallization occurs, and the controlled crystallization kinetics results in diminished forces and stresses relative to uncontrolled crystallization, such that layers containing semi-crystalline polymer can be used to build an item through additive manufacturing in a layer by layer manner that previously could not be accomplished. Additionally, the controlled rate or kinetics at which crystallization occurs generates sufficient heat of fusion or enthalpy to induce molecular reptation at the extrudate-item interface to bond the extruded layer to the item such that the layers have a sufficient bond to prevent delamination (¶ 68). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included PAEK or PEEK in the build material of Priedeman et al. to control crystallization kinetics to diminish forces and stresses and prevent delamination, as taught by Rodgers et al.
Claim 8: With respect to the tensile strength range required by the claim, it is the position of the examiner that because the reference teaches the use of the same materials for the same purpose as required by the instant claims, the tensile strength would be expected to fall within the claimed range. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on 'inherency' under 35 U.S.C. 102, on 'prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Priedeman et al. (US 8,123,999), as applied to claim 19 above, in view of Rodgers et al. (US 2015/0251353).
Priedeman et al. is silent as to the composition including PAEK or PEEK. However, Rodgers et al. discloses a three-dimensional object created by fused deposition modeling (¶ 88) of a modeling material that includes about about 50 to about 90% PAEK or PEEK (¶ 152), which overlaps the claimed endpoint. As taught by Rodgers et al., including semi-crystalline ketones such as PAEK or PEEK in the modeling material interact with the secondary material to control the rate or kinetics at which crystallization occurs, and the controlled crystallization kinetics results in diminished forces and stresses relative to uncontrolled crystallization, such that layers containing semi-crystalline polymer can be used to build an item through additive manufacturing in a layer by layer manner that previously could not be accomplished. Additionally, the controlled rate or kinetics at which crystallization occurs generates sufficient heat of fusion or enthalpy to induce molecular reptation at the extrudate-item interface to bond the extruded layer to the item such that the layers have a sufficient bond to prevent delamination (¶ 68). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included PAEK or PEEK in the build material of Priedeman et al. to control crystallization kinetics to diminish forces and stresses and prevent delamination, as taught by Rodgers et al.

Claims 1-2, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder (US 5,653,925) in view of Rodgers et al. (US 2015/0251353).
Claims 1-2: Batchelder discloses a three-dimensional object created by fused deposition modeling (col. 2, line 66 – col. 3, line 4) of a modeling material and has controlled porosity of approximately 5% or 1-9% (col. 5, lines 30-60), which overlaps the claimed endpoints. Batchelder is silent as to the material being PAEK. However, Rodgers et al. discloses a three-dimensional object created by fused deposition modeling (¶ 88) of a modeling material that includes about 80% PAEK (¶ 152). As taught by Rodgers et al., including semi-crystalline ketones such as PAEK or PEEK in the modeling material interact with the secondary material to control the rate or kinetics at which crystallization occurs, and the controlled crystallization kinetics results in diminished forces and stresses relative to uncontrolled crystallization, such that layers containing semi-crystalline polymer can be used to build an item through additive manufacturing in a layer by layer manner that previously could not be accomplished. Additionally, the controlled rate or kinetics at which crystallization occurs generates sufficient heat of fusion or enthalpy to induce molecular reptation at the extrudate-item interface to bond the extruded layer to the item such that the layers have a sufficient bond to prevent delamination (¶ 68). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included PAEK in the build material of Batchelder to control crystallization kinetics to diminish forces and stresses and prevent delamination, as taught by Rodgers et al.
Claim 5: Rodgers et al. discloses the composition including PAEK (¶ 152).
Claims 6-7: Rodgers et al. discloses the composition including about 80% PAEK or PEEK (¶ 152), which overlaps the claimed endpoints. Where ranges overlap, a prima facie case of obviousness is made out). In re Boesch, 617 F.2d 272, 275 (CCPA 1980).  See also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (a prima facie case of obviousness exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art) and In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005) (same).
Claims 9-11: The disclosed product and the instantly claimed product appear to be essentially the same and include the same components. In the event any differences can be shown for the product of the product-by-process claims 9-11, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results. See In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985). Also, when the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to applicant to establish that their product is patentably distinct and not the examiner to show the same process of making. In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754